DETAILED ACTION
This action is responsive to the amendment filed on 06/06/2022. Claims 1-4, 6-7, 9-13, and 16-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 9-10, and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kang (KR20070011743 A, hereinafter Kang)
As per claim 6, Kang discloses:
A writing method of a non-volatile memory, comprising: writing a data stream into a plurality of data storage units [Kang teaches a flash memory (page 2, para. 14, line 1) used for storing data and para data (flag) attached to the storage data (page 3, paragraph 10, lines 1-4; page 4, paragraph 9, lines 1-2)]; setting a flag in response to a number of bits "0" in the data stream and a number of bits "1" in the data stream, wherein the flag indicates whether the data stream is inversed; and writing the flag into a plurality of flag storage units, [Kang teaches comparing the number of 1’s and 0’s in a data received from a host, and, depending on the result, inverting or not inverting the data (page 3, para. 9, lines 1-4), and setting a parity data (flag) indicating where the data is inverted or not with a 1-bit or 0-bit (page. 3, para. 10, lines 1-4), where the setting of the value in the bit flag necessary occurs in response to the result of the determination comparing the number of 0’s and 1’s; Kang also teaches the data may be processed in divided subgroups (one of which corresponds to the data stream), and each of the subgroup may be processed in part with its corresponding parity data (page 4, paragraph 10, lines 1-5), where the non-volatile memory would necessarily comprise a plurality of flag storage units to accommodate the multiple flags when the data is processed as subgroups, and the flag would be deposited into one of the plurality of flag storage units.] wherein the flag is stored in the plurality of flag storage units excluding a first one in the plurality of flag storage units and a last one in the plurality of flag storage units. [Where a plurality of data subgroups and their attached parity data (flags) are stored into the nonvolatile memory as described above, a subgroup (data stream) and the flag attached to that subgroup may necessarily be located between the subgroups and flags stored before and after the instant subgroup (data stream) and flag, and the flag attached to the instant subgroup (data stream) would be stored in a storage unit located between the flag storage units where the flags for the earlier and later deposited subgroups’ flags are stored. (page 4, para. 10, lines 1-5)]
 
As per claim 7, Kang teaches all the limitations of claim 6 as shown above, and further discloses:
wherein the step of setting the flag in response to the number of bits "0" in the data stream and the number of bits "1" in the data stream comprises: determining whether the number of bits "0" in the data stream is greater than the number of bits "1" in the data stream; inversing the data stream and setting the flag as a first value, when the number of bits "0" in the data stream is greater than the number of bits "1" in the data stream; [Kang teaches comparing the number of 0’s and 1’s in the data input from the host, and inverting the data if the number of 0’s is greater than the number of 1’s. (page 3, para. 9, lines 1-4); Kang also teaches a parity data being set to ‘1’ (first value) if the data is inverted. (page. 3, para. 10, lines 1-4); Kang also teaches performing the same operation for each subgroup (one of which corresponds to the data stream) if the data is divided into subgroups (page 4, para. 10, lines 1-5)] keeping the data stream without being inversed and setting the flag as a second value, when the number of bits "0" in the data stream is less than the number of bits "1" in the data stream; and keeping the data stream without being inversed and setting the flag as the second value, when the number of bits "0" in the data stream is equal to the number of bits "1" in the data stream. [Kang teaches comparing the number of 0’s and 1’s in the data input from the host, and not inverting the data if the number of 0’s is less than or equal to the number of 1’s. (page 3, para. 9, lines 1-6) ; Kang also teaches a parity data being set to ‘0’ (second value) if the data is not inverted. (page. 3, para. 10, lines 1-4); Kang also teaches performing the same operation for each subgroup (one of which corresponds to the data stream) if the data is divided into subgroups (page 4, para. 10, lines 1-5)]

As per claim 9, Kang teaches:
A non-volatile memory, comprising: a plurality of pages, each comprising a plurality of data storage units and a plurality of flag storage units; [Kang teaches a flash memory (page 2, para. 14, line 1) used for storing data and a flag attached to the data to the storage data (page 4, para. 9, lines 1-2; page 3, para. 10, lines 1-4). Kang also teaches the data may be divided and processed in a plurality of subgroups, and a subgroup (data stream) may be accompanied by parity bit (flag) (page 4, para. 10, lines 1-5), where the storage units would necessarily include a plurality of flag storage units to storage the plurality of flags for the plurality of subgroups.] and a controller configured to perform:  determining whether a number of bits "0" in a data stream is greater than a number of bits "1" in the data stream; in response to determining that the number of bits "0" in the data stream is greater than the number of bits "1" in the data stream, inversing the data stream, setting a flag as a first value, and writing the inversed data stream and the flag into a target page among of the plurality of pages; and [Kang teaches a controller for receiving data from the host, comparing the number of 0-bits and 1-bits in the data, and, if the number of 0-bits is greater than 1-bits, inverting the input data, storing a parity data (flag) indicating ‘1’ (first value), and storing the inverted data and the flag in the flash memory (page 2, para. 14, lines 1-4; page 3, para. 10, lines 1-4); Kang also teaches performing the same operation for each subgroup (one of which corresponds to the data stream) if the data is divided into subgroups (page 4, para. 10, lines 1-5)] in response to determining that the number of bits "0" in the data stream is less 15than or equal to the number of bits "1" in the data stream, setting the flag as a second value, and writing the data stream and the flag into the target page,  [Kang teaches comparing the number of 0’s and 1’s in the data input from the host (data stream), and not inverting the data if the number of 0’s is less than or equal to the number of 1’s. (page 3, para. 9, lines 1-6) ; Kang also teaches a parity data being set to ‘0’(second value)  if the data is not inverted and storing internal data and parity data (flag) into the flash memory (page. 3, para. 10, lines 1-4); Kang also teaches performing the same operation for each subgroup (one of which corresponds to the data stream) if the data is divided into subgroups (page 4, para. 10, lines 1-5)] wherein the flag is stored in the plurality of flag storage units in the target page excluding a first one in the plurality of flag storage units and a last one in the plurality of flag storage units. [Where a plurality of data subgroups and their attached parity data (flags) are stored into the nonvolatile memory as described above, a subgroup (data stream) and the flag attached to that subgroup may necessarily be located between the subgroups and flags stored before and after the instant subgroup (data stream) and flag, and the flag attached to the instant subgroup (data stream) would be stored in a storage unit located between the flag storage units where the flags for the earlier and later deposited subgroups’ flags are stored. (page 4, para. 10, lines 1-5)]

As per claim 10, Kang teaches all the limitations of claim 9 as shown above, and further discloses:
wherein the data stream or the inversed data stream is written into the plurality of data storage units of the target page. [Kang teaches writing the input data and the parity data into the flash memory (page. 3, para. 10, lines 1-4); Kang also teaches attaching the parity data bit (flag) to the end of the data when storing to the flash memory (page 3, para. 10, lines 1-4; page 4, para. 9, lines 1-2); where the data may be processed in subgroups (page 4, para. 10, lines 1-5), and the parity data bit (flag) corresponding to a subgroup would necessarily be stored in the same storage location as the subgroup (data stream)]

As per claim 16, Kang teaches all the limitations of claim 9 as shown above, and further discloses:
wherein the non-volatile memory is a flash memory. [Kang teaches a flash memory (page 2, para. 14, line 1)]

As per claim 17, Kang teaches all the limitations of claim 9 as shown above, and further discloses:
further comprising a page buffer, wherein the controller is further configured to perform: storing the data stream into the page buffer before determining whether the number of bits "0" in the data stream is greater than the number of bits "1" in the data stream.  [Kang teaches a comparator (page buffer) that receives data from the host and performs the comparison of the number of 0’s and 1’s (page. 3, para. 9, lines 1-2)]

As per claim 18, Kang teaches all the limitations of claim 17 as shown above, and further discloses:
wherein the step of inversing the data stream comprises: flipping, by the controller, each bit of the data stream in the page buffer. [Kang teaches a comparator (page buffer) that receives data from the host and performs the comparison of the number of 0’s and 1’s (page. 3, para. 9, lines 1-2); Kang teaches an inversion/non-inverting unit that generates of an input data that is inverted from the data in the comparator (page buffer) (para. 3, para. 9, lines 2-3); Kang also teaches that inverting the data involves replacing 0’s with 1’s and 1’s with 0’s (flipping) (page 4, para. 2, lines 3-4)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Asaoka (US 20150049549 A1, hereinafter Asaoka)
As per claim 1, Kang teaches:
A non-volatile memory, comprising: [Kang teaches a memory device (page 3, para 1, line 1)] the plurality of storage units comprise a plurality of data storage units and a plurality of flag storage units; [Kang teaches a flash memory (page 2, para. 14, line 1) used for storing data and a flag attached to the data to the storage data (page 4, para. 9, lines 1-2; page 3, para. 10, lines 1-4). Kang also teaches the data may be divided and processed in a plurality of subgroups, and a subgroup (data stream) may be accompanied by parity bit (flag) (page 4, para. 10, lines 1-5), where the storage units would necessarily include a plurality of flag storage units to storage the plurality of flags for the plurality of subgroups.] and a controller configured to perform: [Kang teaches a controller that controls a flash memory and interfaces with the host (page. 3, para 2, line 1-2)] writing a data stream into the plurality of data storage units; [Kang teaches data transmitted from the host being written to the flash memory (storage units) by the microprocessor and memory interface that are parts of the controller (para. 3, para. 6, lines 1-2), where the locations storing the data may comprise data storage units.] setting a flag in response to a number of bits "0" in the data stream and a number of bits "1" in the data stream; [Kang teaches comparing the number of 1’s and 0’s in a data received from a host and, depending on the result, inverting or not inverting the data (page 3, para. 9, lines 1-4), and setting a parity data (flag) indicating where the data is inverted or not with a 1-bit or 0-bit data (page. 3, para. 10, lines 1-4), where the setting of the value in the bit flag necessary occurs in response to the result of the determination comparing the number of 0’s and 1’s, and a data subgroup (data stream) is subject to the same process (page 4, para. 10, lines 1-5)] and writing the flag into the plurality of flag storage units, wherein the flag indicates whether the data stream is inversed [Kang teaches parity data (flag) indicating where the data is inverted or not with a 1-bit or 0-bit that is attached to the data (page 3, para. 10, lines 1-4), which may also be attached to a data subgroup that are individually determined if the data is divided into subgroups (page 4, para 10, lines 1-5); Kang also teaches storing the parity bit (flag) in the flash memory (page 4, paragraph 9, lines 1-2); where, since there may exist multiple flags for the multiple subgroups, (page 4, paragraph 10, lines 1-5), the flash memory would necessarily possess multiple units for storing the flags and the flag is deposited into one of the plurality of flag storage units.] and wherein the flag is stored in the plurality of flag storage units excluding a first one in the plurality of flag storage units and a last one in the plurality of flag storage units. [Where a plurality of data subgroups and their attached parity data (flags) are stored into the nonvolatile memory as described above, a subgroup (data stream) and the flag attached to that subgroup may necessarily be located between the subgroups and flags stored before and after the instant subgroup (data stream) and flag, and the flag attached to the instant subgroup (data stream) would be stored in a storage unit located between the flag storage units where the flags for the earlier and later deposited subgroups’ flags are stored. (page 4, para. 10, lines 1-5)]
Kang does not explicitly disclose but Asaoka discloses:
a plurality of word lines; a plurality of bit lines; a plurality of storage units, wherein the plurality of storage units are addressed by the plurality of word lines and the plurality of bit lines, and [Asaoka teaches memory blocks comprising a plurality of bitlines and wordlines (para. 48, line 1 – para. 49, line 4; also see fig 2B) used for addressing (para. 90, line 1 – para. 92, line 6)]
Kang and Asaoka are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kang and Asaoka, to modify the disclosures by Kang to include disclosures by Asaoka since both Kang and Asaoka teach data storage in flash memory. Therefore, it would be applying a known technique (using bitlines and wordlines to address storage units) to a known device (memory device for counting bits in a data stream and, depending on the result, inverting or not inverting the data stream and storing the data stream in a non-volatile memory along with a flag) ready for improvement to yield predictable results (memory device for counting bits in a data stream and, depending on the result, inverting or not inverting the data stream and storing the data stream and a flag in a non-volatile memory addressable by bitlines and wordlines to more efficient program and read the content stored).
Therefore, it would have been obvious to combine Kang and Asaoka for the benefit of obtaining the above specified limitations.
As per claim 2, Kang in view of Asaoka teaches all the limitations of claim 1 as shown above, and further discloses:
wherein the plurality of storage units are arranged in a plurality of rows, and the flag storage units are first storage units of the plurality of rows. Asaoka teaches flag areas (flag storage units) in a block, where the flag areas of each row are arranged to be ahead of the user data area (para. 48, lines 1-7; also see fig. 2B)
Kang and Asaoka are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kang and Asaoka, to modify the disclosures by Kang in view of Asaoka to include further disclosures by Asaoka since both Kang and Asaoka teach data storage in flash memory. Therefore, it would be applying a known technique (arranging storage units so that the first storage units of a plurality of rows are designed to store flags) to a known device (memory device for storing data and flag information) ready for improvement to yield predictable results (memory device for storing data and flag information, where the flag storage units are located in the first units of each row to allow faster access to the flags).
Therefore, it would have been obvious to combine Kang and Asaoka for the benefit of creating a method to obtain the above specified limitations.
As per claim 4, Kang in view of Asaoka teaches all the limitations of claim 1 as shown above, and further discloses:
wherein when the number of bits "0" in the data stream is greater than the number of bits "1" in the data stream, the data stream is inversed and the flag is set as a first value; [Kang teaches comparing the number of 0’s and 1’s in the data input from the host, and inverting the data if the number of 0’s is greater than the number of 1’s. (page 3, para. 9, lines 1-4); Kang also teaches a parity data showing ‘1’ (first value) if the data is inverted. (page 3, para. 10, lines 1-4); Kang also teaches performing the same operation for each subgroup (one of which corresponds to the data stream) if the data is divided into subgroups (page 4, para. 10, lines 1-5) ]; when the number of bits "0" in the data stream is less than the number of bits "1" in the data stream, the data stream is kept without being inversed and the flag is set as a second value; and when the number of bits "0" in the data stream is equal to the number of bits "1" in the data stream, the data stream is kept without being inversed and the flag is set as the second value.  [Kang teaches comparing the number of 0’s and 1’s in the data input from the host (data stream), and not inverting the data if the number of 0’s is less than or equal to the number of 1’s. (page 3, para. 9, lines 1-6); Kang also teaches a parity data being set to ‘0’ (second value) if the data is not inverted. (page 3, para. 10, lines 1-4); Kang also teaches performing the same operation for each subgroup (one of which corresponds to the data stream) if the data is divided into subgroups (page 4, para. 10, lines 1-5)]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Asaoka and Estakhri et al. (US 6757800 B1, hereinafter Estakhri)
As per claim 3, Kang in view of Asaoka teaches all the limitations of claim 1 as shown above. Kang in view of Asaoka does not explicitly disclose, but Estakhri discloses:
wherein the plurality of storage units further comprise a plurality of error correction code storage units, and the flag storage units are located after the plurality of error correction code storage units. [Estakhri teaches a configuration where a row of non-volatile memory contains two error correction fields ahead of a flag storage field (col. 8, lines 44-57)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the non-volatile memory provided by Kang in view of Asaoka with Estakhri’s disclosures directed towards storing error correction information and flag in the storage unit. Doing so would allow a configuration to “reduce the size of a volatile memory table, or map, that maintains translations between the host-provided sector addresses to addresses of blocks within the nonvolatile memory devices thereby reducing the cost of manufacturing the digital system.”. [Estakhri: col. 4, lines 29-33]
Therefore, it would have been obvious to combine Kang, Asaoka, and Estakhri for the benefit of obtaining the above specified limitations.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Estakhri.
As per claim 11, Kang teaches all the limitations of claim 9 as shown above. Kang does not explicitly disclose, but Estakhri discloses:
wherein each of the plurality of pages further comprise a plurality of error correction code storage units, and the plurality of flag storage units are located after the plurality of error correction code storage units. [Estakhri teaches a configuration where a row of non-volatile memory contains two error correction fields ahead of a flag storage field (col. 8, lines 44-57; also see fig. 7), where Estakhri also teaches an embodiment of the configuration where the flag storage field comprising a plurality of flag storage fields (col. 14, lines 4-14; also see fig. 11)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the non-volatile memory provided by Kang with Estakhri’s disclosures directed towards storing error correction information and flag in the storage unit. Doing so would allow a configuration to “reduce the size of a volatile memory table, or map, that maintains translations between the host-provided sector addresses to addresses of blocks within the nonvolatile memory devices thereby reducing the cost of manufacturing the digital system.”. [Estakhri: col. 4, lines 29-33]
Therefore, it would have been obvious to combine Kang and Estakhri for the benefit of obtaining the above specified limitations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hiraishi (US 20190294368 A1, hereinafter Hiraishi).
As per claim 12, Kang teaches all the limitations of claim 9 as shown above. Kang does not explicitly disclose, but Hiraishi discloses:
wherein the plurality of flag storage units are located ahead of the plurality of data storage units. [Hirashi teaches a memory cell array comprising blocks including pages where write operations are performed on page-by-page basis for each block (para. 36, lines 1-17); Hirashi further teaches a configuration the array comprises pages 1-100 for each block, where two flag storage units are located ahead of the said pages (para. 81, line 1 – para. 88, line 10; also see fig. 5)]
Kang and Hiraishi are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kang and Hiraishi, to modify the disclosures by Kang to include disclosures by Hiraishi since both Kang and Hiraishi teach data storage in flash memory. Therefore, it would be applying a known technique (arranging storage units so that the a plurality of flag units are situated ahead of storage pages) to a known device (memory device for storing data and flag information) ready for improvement to yield predictable results (memory device for storing data and flag information, where the flag storage units are located ahead of each set of pages to allow faster access to the flags).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wadsworth et al. (US 5701492 A, hereinafter Wadsworth) 
As per claim 13, Kang teaches all the limitations of claim 9 as shown above. Kang does not explicitly disclose, but Wadsworth discloses: 
wherein the flag is one byte. [Wadsworth teaches use of a one byte flag. (col. 9, line 38)]
The disclosures by Kang and Wadsworth are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Wadsworth, to modify the teachings of Kang to include the teaching of Wadsworth since both Kang and Wadsworth teach use of flags in flash memory. Therefore, it would have been a simple substitution of one type of flag (a flag that is one byte in size) for another type of flag (a one-bit flag for indicating two states) ready for improvement to provide predictable results (a one-byte flag for indicating two states that is more resistant to errors by having more bits represent the values).
Therefore, it would have been obvious to combine Kang and Wadsworth for the benefit of obtaining the above specified limitations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Okabe (US 20200395078 A1, hereinafter Okabe)
As per claim 19, Kang teaches all the limitations of claim 18 as shown above. Kang does not explicitly disclose, but Okabe discloses:
wherein when writing the data stream or the inversed data stream into the target page, a program voltage is applied to a word line associated with the target page, and a program inhibit voltage is applied to a bit line associated with one of the plurality of data storage units, which corresponds to a bit "1" of the page buffer. [Okabe teaches using program voltages from wordlines and inhibit voltages from bitlines, according to program instruction received from outside indicating input data of “0” or “1” (para. 30, lines 2-10)]
The disclosures by Kang and Okabe are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Okabe, to modify the teachings of Kang to include the teaching of Okabe since both Kang and Okabe teach use of storage in flash memory. Therefore, it would be applying a known technique (applying program voltage and inhibit voltage to wordline and bitline to a desired bit from a page buffer) to a known device (memory device for storing bits received from a page buffer) ready for improvement to yield predictable results (memory device using program voltage and inhibit voltage to wordline and bitline to a desired bit received from a page buffer to more efficient program the desired data).
Therefore, it would have been obvious to combine Kang and Okabe for the benefit of obtaining the above specified limitations.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Nakanishi (WO 2017158997 A1, hereinafter Nakanishi) and Jacob et al. (US 20160210241 A1, hereinafter Jacob)
As per claim 20, Kang discloses all the limitations of claim 9 as shown above. Kang does not explicitly disclose, but Nakanishi discloses: 
wherein the plurality of flag storage units comprise 8 flag storage units, and 
[Nakanishi teaches eight pages (storage units) for storing substitution occurrence flag information (flag) (see the attached translated document: page 8, para. 6, line 2)
Kang and Nakanishi are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kang and Nakanishi, to modify the disclosures by Kang to include disclosures by Nakanishi since both Kang and Nakanishi teach data storage. Therefore, it would be applying a known technique (reserving eight units for flag storage) to a known device (memory device for storing flags and other data) ready for improvement to yield predictable results (memory device reserving at least eight units for flag storage to ensure at least a desired number of flags are properly stored).
Therefore, it would have been obvious to combine Kang and Nakanishi for the benefit of creating a method to obtain the above specified limitations.
Kang in view of Nakanishi does not explicitly disclose, but Jacob discloses:
the flag is 6 bits. [Jacob teaches a flag comprising six bits. (para. 67, lines 5-9)]
Kang, Jacob, and Nakanishi are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kang, Jacob, and Nakanishi, to modify the disclosures by Kang in view of Nakanishi to include disclosures by Jacob since Kang, Jacob, and Nakanishi all teach data storage. Therefore, it would be applying a known technique (using a 6-bit flag) to a known device (memory device for storing flags and other data) ready for improvement to yield predictable results (memory device for storing 6-bit flags to express desired information while optimizing space usage).
Therefore, it would have been obvious to combine Kang, Jacob, and Nakanishi for the benefit of creating a method to obtain the above specified limitations.

Responses to Arguments
The objection enclosed in the previous office action has been withdrawn in view of the amendments by the applicant.
On pages 6-9 of the remarks, the applicant argues:
Claims 6-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Kang (KR 20070011743 A, hereinafter referred to as "Kang"). Claims 1-2, 4-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Asaoka (US 20150049549 At, hereinafter referred to as "Asaoka"). Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Asaoka and Estakhri et al. (US 6757800 B1, hereinafter referred to as "Estakhri"). Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Estakhri. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wadsworth et al. (US 5701492 A). Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Okabe (US 20200395078 Al). Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Jacob (WO 2017158997 A l).
Amended claim 1 of the present application recites a non-volatile memory, comprising: 
a plurality of word lines; 
a plurality of bit lines; 
a plurality of storage units, wherein the plurality of storage units are addressed by the plurality of word lines and the plurality of bit lines, and the plurality of storage units comprise a plurality of data storage units and a plurality of flag storage units; and 
a controller configured to perform: 
writing a data stream into the plurality of data storage units; 
setting a flag in response to a number of bits "0" in the data stream and a number of bits "1" in the data stream; and 
writing the flag into the plurality of flag storage units, wherein the flag indicates whether the data stream is inversed and wherein the flag is stored in the plurality of flag storage units excluding a first one in the plurality of flag storage units and a last one in the plurality of flag storage units. 
In amended claim 1 of the present application, the flag is stored in the plurality of flag storage units excluding the first one in the plurality of flag storage units and the last one in the plurality of flag storage units. For example, as shown in FIG. 7 of the present application, one page includes eight flag storage units [0]-[7]. Since the flag storage units [0] (the first one in the plurality of flag storage units) and [7] (the last one in the plurality of flag storage units) are easily affected by operations of other storage units, the flag storage units [0] and [7] are not used for storing the flag. The flag is stored in the flag storage units [1]-[6]. That is, a flag storage area includes the flag storage units [1]-[6]. 
The Examiner asserts that Kang discloses "wherein the flag is written into the at least one flag storage unit excluding a first one and a last one of the at least one flag storage unit" (i.e., original claim 15). The Applicant respectfully disagrees with the assertion. Kang discloses "In the above-described embodiments, the data processing is performed on all of the data input from the host device. However, by dividing the input8 data into two or more subgroups, the number of "0" and the number of "1" are calculated and compared for each subgroup, and according to the result, the input data may be inverted/non-inverted for each subgroup. When the input data is data divided into a plurality of subgroups and the data is inverted/non-inverted, parity data is also set to indicate whether or not the data of each subgroup is inverted. To this end, the number of bits of parity data may be increased." (page 4, para. 10, lines 1-5). It can be understood from the above that Kang only discloses that the input data (corresponding to the data stream in amended claim 1 of the present application) can be divided into a plurality of subgroups, and the number of bits of the parity data (corresponding to the flag in amended claim 1 of the present application) can be increased. Kang fails to disclose that the parity data (corresponding to the flag in amended claim 1 of the present application) is written into (stored in) a plurality of flag storage units excluding a first one in the plurality of flag storage units and a last one in the plurality of flag storage units. In detail, Kang only mentions the number of bits of the parity data (corresponding to the flag in amended claim 1 of the present application) but does not mention the number of flag storage units for storing the parity data (corresponding to the flag in amended claim 1 of the present application). 
In summary, in amended claim 1 of the present application, the flag is stored in the plurality of flag storage units excluding a first one in the plurality of flag storage units and a last one in the plurality of flag storage units. That is, the number of bits of the flag is different from (less than) the number of the flag storage units. Kang only discloses that the parity data (corresponding to the flag in amended claim 1 of the present application) can be increased but fails to disclose the number of flag storage units for storing the parity data (corresponding to the flag in amended claim 1 of the present application). In detail, Kang fails to disclose the limitation "wherein the flag is stored in the plurality of flag storage units excluding a first one in the plurality of flag storage units and a last one in the plurality of flag storage units" recited in amended claim 1 of the present application. Kang does not provide teaching, suggestion, and motivation about the above-mentioned limitation. The combination of Kang and Asaoka cannot achieve amended claim 1 of the present application. Amended claim 1 of the present application is not obvious over Kang in view of Asaoka.
With respect to the argument that Kang fails to disclose a number/plurality of flag storage units for storing the parity data (flag), the examiner respectfully disagrees.
	While the arguments by the applicant appear to draw a distinction, in the disclosures of claim 1, between the data storage units and the flag storage units, the examiner respectfully notes that the content of claim 1 does not appear to distinguish the data storage units and the flag storage units other than by their names and functions (storing a data stream or a flag). The examiner has therefore interpreted that the corresponding storage units in Kang’s disclosure that stores the parity data (flags) and input data necessarily corresponds to the flag storage units and the data storage units as claimed. And, accordingly, as explained above in the rejection for the amended claim 1 and in the non-final action in the rejection for the original claim 5, the examiner has interpreted that Kang’s disclosure provides for a plurality of the of storage units holding parity data (flags) as well as storing a particular parity data (flag) in a storage unit that is neither the first nor the last storage unit holding parity data (flag).
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the number of bits in the flag being different from the number of flag storage units) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 On page 9 of the remarks, the applicant argues:
The Applicant believes that amended claim 1 is patentable over the cited references. Amended claims 2-4 which depend directly on amended claim 1 are also patentable. 
Since Kang fails to disclose the limitation "wherein the flag is stored in the plurality of flag storage units excluding a first one in the plurality of flag storage units and a last one in the plurality of flag storage units" recited in amended claim 6 of the present application, amended claim 6 is not anticipated by Kang. The reasons that amended claim 6 is not obvious over the cited references are the same as those given above in connection with amended claim 1 since amended claim 6 has patentable features similar to those had by amended claim 1. Amended claim 7 which depends directly on amended claim 6 is also patentable. 
Since Kang fails to disclose the limitation "wherein the flag is stored in the plurality of flag storage units excluding a first one in the plurality of flag storage units and a last one in the plurality of flag storage units" recited in amended claim 9 of the present application, amended claim 9 is not anticipated by Kang. The reasons that amended claim 9 is not obvious over the cited references are the same as those given above in connection with amended claim 1 since amended claim 9 has patentable features similar to those had by amended claim 1. Amended claims 10-13 and 16-20 which depend directly or indirectly on amended claim 9 are also patentable. 
With respect to arguments directed towards claims 6 and 9 based on amended limitations mirroring the amended limitations of claim 1, please see the rejection and response pertaining to claim 1 above.
With respect to arguments based on claims being dependent on claims 1, 6, or 9, please see the amended rejections and the responses above pertaining to claims 1, 6, and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135